—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated June 29, 2000, as granted that branch of the motion of the defendant Stephen Grodzki which was for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Stephen Grodzki made a prima facie showing of his entitlement to judgment as a matter of law by demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). It was then incumbent on the plaintiff to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Pramnieks v Bush, 272 AD2d 596; Nikolopolous v Brown, 270 *642AD2d 240; Grossman v Wright, 268 AD2d 79; Shay v Jerkins, 263 AD2d 475; Friedman v U-Haul Truck Rental, 216 AD2d 266). The Supreme Court, therefore, properly granted Grodzki’s motion for summary judgment. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.